Citation Nr: 0524807	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-21 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral hearing loss.  The appeal also 
derives from a September 2003 rating, which denied 
entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service. 

2.  Tinnitus was not incurred in or aggravated by active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The claim was filed in April 2002, and the initial VCAA 
notice was issued in May 2002, which was prior to the initial 
adverse ratings issued in July 2002 and September 2002 
respectively.  As such the timing of the notice complies with 
Pelegrini.  Moreover, the notice is also in compliance with 
respect to its content.

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained National 
Guard medical records.  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claims.  38 
U.S.C.A. § 5103A (d).  The appellant was afforded a VA 
audiological examination.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims

The veteran asserts that service connection should be granted 
for tinnitus and bilateral hearing loss.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's active-duty service medical records are silent 
as to complaints, treatment or diagnoses relating to hearing 
loss and/or tinnitus.  On his separation examination in June 
1967, the veteran denied any history of hearing loss or, for 
that matter, any other ear problems.  The separation physical 
assessed his hearing as normal.  

The veteran had service with the Florida National Guard, and 
he was afforded an audiological examination conducted in 
February 1977, nearly 10 years after service.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
10
15
20
15
10

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.


Although some slight hearing loss was subsequently shown on a 
December 1988 National Guard physical examination, the 
findings at that time even more than 20 years after active 
service were still inadequate to constitute a disability 
within the meaning of VA regulations as defined by the Court.  
Those medical examinations were also negative for complaints 
or findings vis-à-vis tinnitus.  

The veteran was afforded a VA audiological examination in 
April 2002.  A degree of hearing loss was documented at that 
time.  Although the veteran reported a history of tinnitus, a 
diagnosis or medical assessment of that condition was not 
generated.  The veteran reported a history of military and 
industrial noise exposure.

In a statement dated in June 2002, the veteran expressly 
asserted that he "was exposed to Acoustical Noise Trauma 
during Combat."  Although the veteran's signature clearly 
appears on this statement, he subsequently denied making that 
assertion and claimed to only have had service during the 
Vietnam era.  

To the extent that the April 2002 VA examiner noted the 
veteran to have had any history of acoustic trauma in 
service, the examination is without probative value.  The 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

In this regard, there is no indication in the records that 
the veteran served in  combat, nor that he was awarded any 
medals or citations that would indicate otherwise.  Thus, the 
principals of 38 U.S.C.A. § 1154(b) (West 2002) that could 
potentially reduce "the evidentiary burden for combat 
veterans with respect to . . . the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service," are not for application.  

The first manifestations of a hearing loss or tinnitus was 
many years after service.  Although the veteran asserts a 
relationship between claimed disorders and his military 
service, the Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered as 
a factor in determining a service connection claim).

Because there is no history of acoustic trauma in service, 
nor assuming such a history could be documented, any 
competent medical evidence linking such trauma to the 
diagnosis of hearing loss or tinnitus, the appeal is denied. 
After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


